DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim recites that the second polyester fiber for a binder has a core and sheath surrounding the core.  The claim is dependent from claim 1, which does not recite a binder.  It is unclear if the claim is requiring the second polyester fiber to be a binder, or if there is a separate binder for the second polyester fibers.
Additionally, the claim recites that the core is made of a general polyester resin.  It is unclear what the scope of a “general” polyester resin necessarily entails, including whether a general polyester resin includes a low or a high melting point polyester resin.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/021615 to Jang (with USPN 10,975,219 cited as the English equivalent) in view of KR 2014/0074554 to Jang (as evidenced by the machine translation and herein referred to as “Jang II”), US Pub. No. 2013/0112499 to Kitchen and USPN 5,380,816 to Sullivan.
Regarding claims 1-9, Jang teaches an automobile interior, comprising a low-melting-point polyester resin fiber layer, having excellent processability and price competitiveness without deterioration of properties such as strength and durability (Jang, Abstract), and having excellent sound absorption and insulation performance (Id., column 3 lines 56-63).  Jang teaches that the fiber layer includes a first polyester resin fiber having a melting point of 180°C to 250°C or a softening point of 100°C to 150°C, and a second polyester resin fiber having a melting point higher than 250°C (Id., column 1 line 62 to column 2 line 3).  Jang teaches that the fiber layer is manufactured by mixing the first and second polyester resin fiber, thereby reinforcing the strength while increasing adhesion among fibers (Id., column 3 lines 6-23).  Jang teaches that the shape and thickness of the structure of the fiber layer are not specifically limited and the fibers may be partially fused (Id., column 3 lines 24-35).  Such a structure would reasonably result in a non-woven fabric.  Jang teaches that the low-melting-point polyester resin fiber may be co-spun into a sheath-core shape, including a general polyethylene terephthalate as the core portion and the prepared low-melting-point polyester resin as the sheath portion (Id., column 11 lines 20-44).
Jang does not appear to teach the claimed air duct including a second non-woven fabric, wherein wires are sandwiched between a first and a second non-woven fabric, and a polyester film, and the claimed diol component including 2-methyl-1,3-pentanediol.
Regarding the claimed structure, Jang II teaches a sound absorption air duct for a vehicle, which is manufactured through the simplification of bonding a film on a non-woven fabric, that can improve the sound-absorbing performance of an intake system (Jang II, Abstract, paragraph 0001).  Jang II teaches a non-woven fabric wound on a circular jig, and then wound with a nylon wire and then an outer nonwoven fabric so that two sheets of nonwoven fabric forms a laminated cross-sectional structure with the nylon wire interposed therebetween (Id., paragraph 0013).  Note that as shown in at least Figures 1 and 3 of Jang II, there are a plurality of wires 13.  Jang II teaches that by providing nonwoven fabric with a nylon wire, it is possible to easily absorb the sound generated by the engine and the noise caused by the air flow, as well as to prevent water or dust penetration from the outside (Id., paragraphs 0021-0030).  Jang II teaches that the film member can be any film for blocking foreign substances and absorbing sound (Id., paragraph 0034).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sound insulating automobile interior material of Jang, wherein the material comprises two nonwoven fiber layer sheets of Jang sandwiching nylon wire as an air duct structure, as taught by Jang II, motivated by the desire of forming a conventional sound insulating automobile interior material suitable for use as a sound absorption air duct for a vehicle having a structure known in the art as having predictably improved sound-absorbing performance.
	Regarding the claimed film, Kitchen teaches a similar acoustic composite containing at least a first acoustically coupled non-woven composite and a second acoustically coupled non-woven composite, containing a non-woven layer and a facing layer (Kitchen, Abstract).  Kitchen teaches that the non-woven layer comprises a plurality of binder fibers and bulking fibers (Id., paragraph 0011), wherein the binder fibers and bulking fibers may comprise polyester fibers (Id., paragraphs 0015, 0017).  Kitchen teaches that the non-woven layer comprises a first surface 20a and a second surface 20b (Id., paragraphs 0011, 0021, 0029), wherein the non-woven layer contains a skin on at least the first surface formed from an at least partially melt bond of the finder forms (Id., paragraph 0052).  Kitchen teaches that the skin may have a film-like appearance (Id.).  Such a structure would reasonably be within the scope of the claimed film.  Kitchen teaches that the first surface is subjected to heat treatment which causes the binder fibers at the surface to fuse together to form a skin, creating a non-woven layer with reduced air permeability, improved sound absorption, increased abrasion resistance, and increased rigidity (Id., paragraph 0058).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sound insulating automobile interior material of Jang, wherein the low-melting-point fibers at the surface of the material are melted to form a film or film-like skin, as taught by Kitchen, motivated by the desire of forming a conventional sound insulating automobile interior material comprising a structure known in the art to predictably reduce air permeability, improve sound absorption, increase abrasion resistance, and increase rigidity, suitable for the intended application.	Regarding the claimed diol component, Jang teaches that the low-melting-point polyester fiber includes a terephthalic acid and a diol component, such as ethylene glycol and 2-methyl-1,3-propanediol (Jang, column 7 line 35 to column 8 line 29, column 11 lines 20-44). Additionally, Sullivan teaches linear polyester diols based on an acid and 2-methyl-1,3-propanediol (Sullivan, Abstract).  Sullivan teaches that the acid may comprise aromatic dicarboxylic acids such as terephthalic acid (Id., column 3 lines 26-55).  Sullivan teaches that up to 25 mole percent of the aliphatic diol component is a dihydroxyl compound other than 2-methyl-1,3-propanediol, including ethylene glycols, 2-methyl-1,3-pentanediol and mixtures (Id., column 4 lines 30-45).  Sullivan teaches that the linear polyester diols have the desirable advantage of having high aromatic diacid content without being crystallizable, and can be stored for extended times at relatively low temperatures (Id., column 2 line 58 to column 3 line 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sound insulating automobile interior material of Jang, wherein the low-melting-point polyester fibers additionally include 2-methyl-1,3-pentanediol present in a molar content, such as within the claimed range , as taught by Sullivan, motivated by the desire of forming a conventional sound insulating automobile interior material comprising a polyester composition known in the art to predictably comprise properties, such as high aromatic diacid content and storage at low temperatures.	Regarding claims 2 and 3, Jang teaches that any one or more of the first and second polyester resin fibers may be a modified cross-section hollow fiber, including a shape retaining structure enclosing the hollow portion, wherein the shape retaining portion comprises bumps and depressions on the outer circumferential surface (Jang, column 7 lines 4-34). One of ordinary skill would readily recognize that fibers having a cross-section which comprises bumps and depressions in acoustic insulation applications would predictably increase the density and tortuosity of the material, based on the increased amount of packing.  Therefore, although Jang does not appear to teach the specifically claimed roundness, based on the disclosure in Jang of bumps and depressions on the surface which reasonably correlate to Applicants’ Fig. 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sound insulating automobile interior material of the prior art combination, and adjust and vary the amount of bumps and depressions corresponding to a roundness, such as within the claimed range, as suggested by Jang, motivated by the desire of forming a conventional sound insulating automobile interior material comprising polyester fibers having a suitable cross-section based on the desired density and insulation properties of the resulting composite.
Regarding claim 6, the prior art combination does not appear to specifically teach the claimed property.  However, since the prior art combination teaches a substantially similar structure and composition as claimed, it is reasonable for one of ordinary skill to expect that the claimed property would naturally flow from the teachings of the prior art combination.  Products of identical structure cannot have mutually exclusive properties.  The burden is on Applicants to prove otherwise.
Regarding claims 7 and 8, Jang II teaches that a hot melt is used to adhesive fix the nonwoven fabrics (Jang II, paragraph 0014).  Additionally, Kitchen teaches multiple acoustically coupled nonwoven composites which are stacked to form a multi-composite structure, wherein the composite is formed such that a second binder fiber is located in a high concentration on the second surface of the non-woven layer, and these second binder fibers will melt and bond with a facing layer of the adjacent composite (Kitchen, paragraph 0010).  Kitchen teaches that binder fibers melt at lower temperatures (Id., paragraph 0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sound insulating automobile interior material of the prior art combination, wherein the nonwoven layers are bonded with a low melt binder fiber adhesive layer, containing an amount of fibers such as within the claimed range, as suggested by Kitchen, motivated by the desire of forming a conventional sound insulating automobile interior material comprising a bonding layer known in the art to be predictably suitable in attaching multiple polyester nonwoven composite structures for use in acoustic applications.
Regarding claim 9, the prior art combination teaches that the low-melting binder fibers are melted to form the skin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/            Primary Examiner, Art Unit 1786